Name: 2007/151/EC: Commission Decision of 6 March 2007 amending Decisions 94/741/EC and 97/622/EC as regards the questionnaires for the report on the implementation of Directive 2006/12/EC of the European Parliament and of the Council on waste and on the implementation of Council Directive 91/689/EEC on hazardous waste (notified under document number C(2007) 634) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  environmental policy;  documentation;  deterioration of the environment;  technology and technical regulations
 Date Published: 2007-03-07; 2007-08-24

 7.3.2007 EN Official Journal of the European Union L 67/7 COMMISSION DECISION of 6 March 2007 amending Decisions 94/741/EC and 97/622/EC as regards the questionnaires for the report on the implementation of Directive 2006/12/EC of the European Parliament and of the Council on waste and on the implementation of Council Directive 91/689/EEC on hazardous waste (notified under document number C(2007) 634) (Text with EEA relevance) (2007/151/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2006/12/EC of the European Parliament and of the Council of 5 April 2006 on waste (1), and in particular the first paragraph of Article 16 thereof, Having regard to Council Directive 91/689/EEC of 12 December 1991 on hazardous waste (2), and in particular Article 8(1) thereof, Whereas: (1) The report on the implementation of Directive 2006/12/EC has to be drawn up on the basis of a questionnaire established by Commission Decision 94/741/EC of 24 October 1994 concerning questionnaires for Member States' reports on the implementation of certain Directives in the waste sector (implementation of Council Directive 91/692/EEC) (3). (2) The report on the implementation of Directive 91/689/EEC has to be drawn up on the basis of a questionnaire established by Commission Decision 97/622/EC of 27 May 1997 concerning questionnaires for Member States' reports on the implementation of certain Directives in the waste sector (implementation of Council Directive 91/692/EEC) (4). (3) Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (5) establishes a framework for the production of Community statistics on the generation, recovery and disposal of waste. (4) A review of reporting obligations on waste data laid down in Community legislation has shown that certain data reporting obligations laid down in Decisions 94/741/EC and 97/622/EC are also covered by Regulation (EC) No 2150/2002 or by Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (6). (5) In order to avoid overlaps and unnecessary administrative requirements the reporting obligations concerning hazardous waste and other waste should be deleted from Decision 94/741/EC. Furthermore, the term domestic waste should be replaced by the term household and similar waste in order to align Decision 94/741/EC with Regulation (EC) No 2150/2002. (6) Accordingly the reporting obligation concerning hazardous waste should be deleted from Decision 97/622/EC. (7) Decisions 94/741/EC and 97/622/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC, HAS ADOPTED THIS DECISION: Article 1 Decision 94/741/EC shall be amended as set out in the Annex to this Decision. Article 2 Decision 97/622/EC shall be amended as set out in the Annex to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 March 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 114, 27.4.2006, p. 9. (2) OJ L 377, 31.12.1991, p. 20. Directive as last amended by Regulation (EC) No 166/2006 of the European Parliament and of the Council (OJ L 33, 4.2.2006, p. 1). (3) OJ L 296, 17.11.1994, p. 42. (4) OJ L 256, 19.9.1997, p. 13. (5) OJ L 332, 9.12.2002, p. 1. Regulation as last amended by Regulation (EC) No 1893/2006 (OJ L 393, 30.12.2006, p. 1). (6) OJ L 190, 12.7.2006, p. 1. ANNEX Amendments to Decisions 94/741/EC and 97/622/EC A. In the Annex to Decision 94/741/EC, the second questionnaire is amended as follows: 1. The title of questionnaire is replaced by the following: QUESTIONNAIRE for the report of the Member States on the transposition and implementation of Directive 2006/12/EC; 2. Section II point 4 of the questionnaire is replaced by the following: 4. Pursuant to Article 7(1), please give the following details, where available, indicating whether any of the figures given is an estimate: Household and similar waste (tonnes/year) Total waste produced (1) of which: recycled (1) incinerated (1) incinerated with energy recovery (1) landfilled (1) others, please specify (1) B. In the Annex to Decision 97/622/EC, Section II point 11(d) of the first questionnaire is deleted. (1) Within the Member State